 1

 2

 3                                                          JS-6
 4

 5

 6
                     UNITED STATES DISTRICT COURT FOR
 7
                         CENTRAL DISTRICT OF CALIFORNIA
 8
     KIM THOMPSON, individually and Case No. 5: 19-cv-00908-FMO-SHK
 9   on behalf of all others similarly
10   situated,                         Honorable Fernando M. Olguin

11              Plaintiff,               ORDER VOLUNTARY DISMISSING
12                                       PLAINTIFF’S INDIVIDUAL CLAIMS
          vs.                            WITHOUT PREJUDICE UNDER
13                                       FED. R. CIV. P. 41(a)(1)(A)(i) AND
14   QVC, INC.; QVC ONTARIO, LLC;        VOLUNTARILY DISMISSING
     and DOES 1 through 20, inclusive,   PLAINTIFF’S CLASS CLAIMS
15                                       WITHOUT PREJUDICE UNDER
                Defendants.              FED. R. CIV. P. 23(e)
16

17

18

19

20

21

22

23

24

25

26

27

28
        ORDER GRANTING VOLUNTARY DISMISSAL OF ENTIRE ACTION WITHOUT
               PREJUDICE UNDER RULE FED. R. CIV. P. 41(a)(1)(A)(i) & 23
 1         The Court, having considered Plaintiff Kim Thompson’s Notice of
 2   Dismissal under Federal Rule 41 and 23(e), and good cause being found, orders as
 3   follows:
 4      1. Plaintiff Kim Thompson’s individual claims in this case are dismissed
 5         without prejudice under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
 6         Procedure; and
 7      2. Plaintiff’s class action claims are dismissed without prejudice under Rules
 8         23(e) and 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.
 9   IT IS SO ORDERED.
10

11

12   Dated: July 3, 2019                                   /s/
                                                   Hon. Fernando M. Olguin
13                                                 U.S. District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -1-
         ORDER GRANTING VOLUNTARY DISMISSAL OF ENTIRE ACTION WITHOUT
                PREJUDICE UNDER RULE FED. R. CIV. P. 41(a)(1)(A)(i) & 23
